Citation Nr: 1723350	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-23 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for headaches due to undiagnosed illness.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1959 to March 1962 and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran submitted a statement revoking representation by all Veterans Service Organizations (VSO) and proceeding as a pro se (unrepresented) claimant.  In June 2017, a VSO submitted a VA Form 21-22; however this form was not signed by the Veteran and is therefore not valid.  38 C.F.R. §  14.631(a)(2016).  The Veteran has not appointed another representative (either VSO or attorney) to assist him in his claims.  Therefore, the Board is proceeding with the Veteran's claims as a pro se claim.  

This case was previously on appeal in December 2013 and remanded for additional development.

In a November 2008 statement, the Veteran filed claims for entitlement to service connection for atherosclerosis of the abdominal aorta, atelectasis noted at the lung bases, benign lesion of the liver, mild splenomegaly, a cyst on the right kidney, diverticulitis, enlarged prostate, chronic lymphocytic leukemia, and sinusitis.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's headaches have not been productive of characteristic prostrating attacks.

2.  The record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of more than 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2016).

2.  The criteria for assignment of a TDIU due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran seeks an increased rating for his headaches.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds a rating in excess of 10 percent is not warranted.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's headaches are rated under 38 C.F.R. § 4.124a, DC 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  See 38 C.F.R. § 4.27 (2016).  The hyphenated diagnostic code in this case indicates that an unlisted headache disability, under Diagnostic Code 8199, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected headache disability is rated by analogy) is migraines, which is evaluated under 38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In addressing whether an increased rating is warranted for migraine headaches under DC 8100, the Board must explain its conclusion as to the applicability of 38 C.F.R. §§ 4.3, 4.7, and 4.21 in terms of each of the factors specified, i.e. "very frequent", "completely prostrating", "prolonged attacks", and "productive of severe economic inadaptability," and the meaning ascribed to these terms.  Pierce v. Principi, 18 Vet. App. at 445.  The rating criteria do not define "prostrating" and the courts have not undertaken to define this term for purposes of Diagnostic Code 8100.  See Fenderson v. West, 12 Vet. App. 119 (1999).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  Similarly, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

At the Veteran's September 2008 VA examination, the Veteran reported that when his headaches occur, he is able to take care of some household chores, but unable to go to work.  He reported that his ability to perform daily functions during flare-ups was limited.  However, at the same time, he reported and he did not experience any functional impairment from his condition.  His headaches occurred on average one time per day and last 30 minutes.  He reported that he did not receive treatment for his condition.  The examiner determined the effect of the condition on the Veteran's daily activity was moderate.

At the March 2016 VA examination, the Veteran contended that his headaches were intermittent and occurred approximately twice per week.  He reported that he took Advil which helped a lot and the symptoms lasted fifteen to twenty minutes.  His symptoms included pain on both sides of the head and sensitivity to sound and the duration of the headache was less than one day.  The examiner noted no prostrating attacks of headache pain.  The Veteran reported having one of his typical headaches at the time of the examination and the examiner noted he appeared to be in no distress, coming to the appointment unaccompanied and without assistance.

VA and private treatment records also do not show prostrating headaches.  The Board finds that although the Veteran's headache disability has been productive of frequent headaches, his symptoms are not found to be prostrating.  Accordingly, the Board finds that rating in excess of 10 percent is not warranted for his headaches due to undiagnosed illness.

II.  TDIU

In the Veteran's June 2010 VA Form 9, he contends that he is entitled to a rating of 100 percent.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As an initial matter, the Board notes the Veteran was sent correspondence in January 2014 and August 2016 requesting he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability with respect to his TDIU claim.  To date, the record does not reflect the Veteran has submitted a VA Form 21-8940 or comparable statement containing the information requested by this Form.  As such information can be critical to resolution of this case, the Veteran's failure to provide it could constitute abandonment of the TDIU claim.  See 38 C.F.R. § 3.158; see also Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Veteran's service-connected disabilities are tinnitus rated 10 percent disabling and headaches due to undiagnosed illness rated 10 percent disabling.  Consequently, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility as set forth in 38 C.F.R. § 4.16(a), the case shall be submitted to the Director, Compensation Service for extraschedular consideration.  The Board cannot award a TDIU under 38 C.F.R. §  4.16(b) in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001), citing Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  In this case, the Board finds that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, thus, referral to the Director, Compensation Service for extraschedular consideration is not warranted.  

An October 2015 VA treatment record indicated the Veteran worked part-time.  At the Veteran's March 2016 VA examination, he reported that his headaches are not significantly different now than they were when they began and he was working full-time in various occupations while having these headaches.  He further reported that he voluntarily retired due to his age, and that if he wanted to return to work, he could, even with his current headaches.  The examiner determined, given this information, the Veteran's headache condition would be expected to have little or no effect on his ability to secure and maintain gainful employment, as he was previously able to secure and maintain gainful employment despite his headache condition.  The examiner noted the Veteran appeared to have no functional impairments from his headache condition.

At the March 2016 VA tinnitus examination, the Veteran reported that his tinnitus did not interfere with any activities he tried to participate in during the day or his sleep.  When the Veteran was asked if he would describe his tinnitus as mild, moderate, or severe, he responded, "it really doesn't bother me, I'm used to it."  The examiner opined it was unlikely the Veteran's tinnitus interferes with his securing or maintaining employment.  The examiner further noted he had yet to encounter a situation indicative of a Veteran's tinnitus interfering with securing or maintaining employment.

After a thorough review of the record, the Board finds that the preponderance of the evidence does not show that the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.  Accordingly, the Board finds the preponderance of the evidence is against referral for extraschedular consideration and entitlement to TDIU is denied.


ORDER

Entitlement to a rating in excess of 10 percent for headaches due to undiagnosed illness is denied.

Entitlement to TDIU is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


